         Case 4:19-cv-00548-LPR Document 21 Filed 08/21/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

 ELISE DAVIS                                                                PLAINTIFF


 v.                             Case No. 4:19-cv-00548-LPR


 ANDREW SAUL,
 Commissioner of Social Security Administration                           DEFENDANT


                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that the Commissioner’s decision is AFFIRMED and judgment is entered in

favor of the Defendant.

       IT IS SO ADJUDGED this 21st day of August 2020.



                                                ________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE
